DALLAS, Circuit Judge.
This was a suit in equity for alleged infringement by the defendants below (appellees here) of patent No. 449,106, dated March 31, 1891, issued to John J. Carty for telephone circuit and apparatus. The court below decided that this patent is invalid for lack of patentable invention, and, in our opinion, that decision was correct. This conclusion has been reached by all of us after careful examination of the record, and attentive consideration of the arguments of counsel. But they need not be referred to, for the opinion which was filed by the learned judges of the «Circuit Court adequately deals with the case. Upon that opinion (113 Fed. 834), the decree dismissing the bill of complaint is affirmed